Exhibit 10.36

 

 

FIRST AMENDMENT TO LEASE

 

This First Amendment to Lease (this "Amendment") is made as of May 28, 2014, by
and between Bayland Corporation, a California corporation ("Lessor"), and Inphi
Corporation, a Delaware corporation ("Lessee").

 

RECITALS

 

A.     Pursuant to the terms of the Standard Office Lease - Gross between Lessee
and Lessor, dated September 20, 2012 (the "Existing Lease"), Lessee leases
certain office space consisting of approximately 28,957 rentable square feet on
the 3rd floor of the building (the "Existing Premises") located at 2953 Bunker
Hill Lane in Santa Clara, California.

 

B.     Lessor and Lessee wish to amend the Existing Lease to provide for, among
other things, an expansion of the Premises and an extension of the term. The
Existing Lease as amended by this Amendment is referred to herein as the
"Lease."

 

C.     Capitalized terms not defined in this Amendment shall have the meanings
given to them in the Existing Lease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants
contained herein, Lessor and Lessee agree as follows.

 

1.     Expansion Premises. Effective as of the Expansion Commencement Date (as
defined below), the Premises shall include the entire rentable area located on
the 4th floor of the Building, comprising approximately 28,957 rentable square
feet (the "Expansion Premises"). From and after the Expansion Commencement Date,
all references in the Existing Lease to "Premises" shall mean the Existing
Premises and the Expansion Premises. For the avoidance of doubt, all rights of
Lessee applicable to the Premises shall apply equally to the Expansion Premises,
including, without limitation, 58 (Access), 60 (Non-Disturbance) and 61 (No
Relocation); provided, however, the annual original 600 HVAC after-hours usage
threshold pursuant to Section 11.3 shall now apply to the entire Premises. (For
clarification purposes, an additional after-hours usage of 600 hours will not be
granted.)

 

2.     Extension of Term. The term of the Existing Lease currently expires on
April 10, 2018 (the "Existing Termination Date"). The term of the Existing Lease
is hereby extended through the last day of the sixty-first 61st full calendar
month following the Expansion Commencement Date. The te1m of the Lease, as
extended by this Amendment is referred to herein as the "Extended Term." All
references in the Existing Lease to the Term or the term of the Lease shall mean
the Extended Term.

 

1

--------------------------------------------------------------------------------

 

 

3.     Expansion Effective Date. The Expansion Commencement Date shall mean the
later of (a) the date on which Lessor tenders possession of the Expansion
Premises to Lessee, with all of Lessor's construction obligations "Substantially
Completed" as provided in the Construction Rider attached as Exhibit A (the
"Construction Rider") or, in the event of any "Lessee Delay," as defined in the
Construction Rider, the date on which Lessor could have done so had there been
no such Lessee Delay; or (b) the Scheduled Expansion Commencement Date (as
defined below); provided, however, if Lessee actually occupies and conducts
business in the Expansion Premises prior to such date, the Expansion
Commencement Date shall be the first date on which Lessee actually occupies and
conducts business in any portion of the Expansion Premises. The parties
anticipate that the Expansion Commencement Date will occur on or about July 18,
2014 (the "Scheduled Expansion Commencement Date"); provided, however, that
Lessor shall not be liable for any claims, damages or liabilities if the
Expansion Premises are not ready for occupancy by the Scheduled Expansion
Commencement Date When the Expansion Commencement Date has been established,
Lessor and Lessee shall at the request of either party confirm the Expansion
Commencement Date in writing.

 

4.        Base Rent.

 

(a)     Expansion Premises. Effective as of Expansion Commencement Date, the
Existing Lease shall be amended to provide that the Base Rent for the Expansion
Premises is as follows:

 

Months of Extended Term

Monthly Base Rent

1

$0.00

2-12

$37,553.24

13-14

$38,801.34

15-24

$73,072.99

25-36

$75,265.18

37-48

$77,523.13

49-60

$79,848.83

61-

$82,244.29

 

The references to months above are measured from the Expansion Commencement Date
and do not refer to calendar months. Accordingly, the changes in Base Rent shown
above will take effect on the same day of the month in which the Expansion
Commencement Date occurs. (For example, if the Expansion Commencement Date were
June 10, 2014, the Base Rent for the Expansion Premises would increase to
$37,533.24 on July 10, 2014, would increase to $38,801.34 on June 10, 2015, and
would increase to $73,072.99 on August 10, 2015. Accordingly, the Base Rent for
the calendar months in which the increase take place will be calculated using
the lower Base Rent for the portion of the calendar month prior to the
adjustment date and the higher Base Rent for the portion of the calendar month
from and after the adjustment date.) Base Rent for the Expansion Premises shall
be payable on the first day of each calendar month, provided that Lessee shall
pay the Base Rent for the second month ($37,533.24) upon Lessee's execution of
this Amendment, which amount shall be applied to Base Rent for the Expansion
Premises as it accrues.

 

(b)     Existing Premises. The Base Rent for the Existing Premises shall remain
as provided in the Existing Lease through April 10, 2018. Commencing as of April
11, 2018, the Base Rent for the Existing Premises shall as follows:

 

Months of Term Monthly Base Rent     4/11/18 - 4/10/19 $70,944.65 4/ 11/ 19
through expiration of Extended Term $73,072.99

 

2

--------------------------------------------------------------------------------

 

 

5.     Base Year. The Base Year for the Expansion Premises shall be the calendar
year 2014, and Lessee's Share of Operating Expense Increase for the Expansion
Premises shall be 24.71%. (The Base Year for the Existing Premises shall remain
the calendar year 2013, and Lessee's Share of Operating Expense Increase for the
Existing Premises shall remain 24.71%.) Notwithstanding the foregoing, in no
event shall Lessee's obligation to pay Lessee's Share of Operating Expense
Increase for the Expansion Premises commence until the first (1st)
anniversary of the Expansion Commencement Date.

 

6.     Security Deposit. Concurrently with Lessee's execution of this Amendment,
Lessee shall deliver to Lessor Sixty-Three Thousand Five Hundred Thirty-Three
and 85/100 Dollars ($63,533.85) as an additional security deposit for Lessee's
faithful performance of Lessee's obligations under the Lease. Accordingly, the
total security deposit required under the Lease is One Hundred Twenty Thousand
Dollars ($120,000).

 

7.     Extension Option. The option to extend the term of the Existing Lease set
forth in Section 57 of the Existing Lease shall apply to the Expansion Premises
and the Extended Term; provided, however, that Lessee may elect to exercise such
option with respect to both the Expansion Premises and the Existing Premises or
just the Existing Premises, which election must be made in the notice by which
Lessee exercises such option. If such notice does not include such election,
such notice shall be deemed Lessee's election to exercise such option with
respect to both the Expansion Premises and the Existing Premises. All other
provisions of the option to extend set forth in Section 57 of the Existing Lease
shall remain the same.

 

8.     Subleasing Improvements. Effective as of the Expansion Commencement Date,
Section 12.4(f) of the Existing Lease is amended to provide that, in addition to
the costs that Lessee is entitled to deduct before calculating the split of
sublease profits between Lessor and Lessee set forth in Section 12.4(f) of the
Existing Lease, Lessee shall be entitled to deduct the costs, if any, incurred
by Lessee in constructing a common corridor to serve the portion of the Premises
that are sublet.

 

9.     No Existing Mortgage. Lessor hereby represents and warrants that the
Office Building Project is not encumbered by any deed of trust or mortgage as of
the date hereof

 

10.     Parking. Effective as of the Expansion Commencement Date, Section 2.2 of
the Existing Lease is amended and restated in its entirety as follows: ''Vehicle
Parking: Subject to the rules and regulations attached hereto, and as
established by Lessor from time to time, Lessee shall be entitled to rent and
use 232 parking spaces in the Office Building Project."

 

3

--------------------------------------------------------------------------------

 

 

11.     Condition of Expansion Premises. In addition to the requirements set
forth in the Construction Rider, Lessor shall deliver the Expansion Premises to
Lessee on the Expansion Commencement Date in good condition and repair,
including all building systems serving the Expansion Premises. Lessee shall have
thirty (30) days after the Expansion Premises Commencement Date to notify Lessor
of any failure of the Expansion Premises or the building systems to comply with
the foregoing covenant. If Lessee so notifies Lessor, Lessor's sole obligation
shall be to correct any violation at Lessor's sole cost and expense in a
diligent, timely and good and workmanlike manner.

 

12.     Signage. The initial cost of all directory and suite identification
signage for the Expansion Premises shall be borne by Lessor.

 

13.     Brokers. Each party hereby represents and warrants to the other party
that it has not had any contact or dealings concerning this Amendment or the
Premises with any broker or other person, other than Steve Gibson, Duffy
D'Angelo and Dave Schmidt of Colliers International (collectively, "Broker"),
who can claim a right to a commission in connection with this transaction and
each party agrees to indemnify, defend and hold the other harmless against any
costs arising out of a breach of the foregoing representation and warranty.
Lessor shall pay the commission due Broker pursuant to a separate agreement
between Lessor and Broker

 

14.     Attorneys' Fees. In the event any dispute between the parties hereto
should result in litigation or arbitration, the prevailing party shall be
reimbursed for all reasonable costs in connection therewith, including, but not
limited to, reasonable attorneys' fees. 

 

15.    Continuation of the Lease. Except as expressly amended hereby, the terms
and conditions of the Existing Lease shall remain unmodified and in full force
and effect. In the event any provision of this Amendment conflicts with the
Existing Lease, this Amendment shall control. All references in the Existing
Lease to "this Lease" shall be deemed reference to the Existing Lease as amended
by this Amendment.

 

16.     Integration. The Existing Lease and this Amendment constitute the entire
understanding between the parties with respect to the Premises. No subsequent
amendment will be effective unless it is in writing and executed by the parties.

 

17.     Successors and Assigns. The terms of this Amendment are binding upon and
shall inure to the benefit of Lessor and Lessee and their respective legal
representatives, successors and assigns.

 

18.     Counterparts. This Amendment may be executed in counterparts, each of
which when executed and delivered shall be an original.

 

19.     Civil Code Section 1938. Pursuant to California Civil Code Section 1938,
Lessor hereby notifies Lessee that neither the Building nor the Premises have
been inspected by a Certified Access Specialist.

 

[Signatures pages to follow.]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the day
and year first written above.

 

 

LESSEE: 

 

 

Inphi Corporation,

a Delaware corporation

 

By: /s/ John S. Edmunds

Name:   John S. Edmunds

Title:    CFO                      

 

 

LESSOR:

 

 

Bayland Corporation,

a California corporation

 

By: /s/ Adam Henderson 

Name:   Adam Henderson

Title:    President               

 

5

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Construction Rider

 

 

1.        Expansion Improvements. Lessor shall engage Gidel & Kocal Construction
("Contractor") to construct and install in the Expansion Premises the
improvements and fixtures provided for in this Construction Rider ("Expansion
Improvements"). Upon request by Lessor, Lessee shall designate in writing an
individual authorized to act as Lessee's representative with respect to all
approvals, directions and authorizations pursuant to this Construction Rider.

 

1.1.     Plans. The Expansion Improvements shall be constructed substantially as
shown on the floor plan for the Expansion Premises dated May 12, 2014
("Expansion Premises Plan"), prepared by James Crawford AIA who has been
retained by Lessee as the architect for the Expansion Improvements in the
Expansion Premises ("Architect").

 

As soon as may be reasonably practicable after execution and delivery of this
Amendment, Lessee will cause the Architect will prepare and deliver to Lessee
detailed plans and specifications sufficient to permit the construction of the
Expansion Improvements by Lessor's contractor ("Construction Documents"). Lessor
will cause Contractor to provide Lessee with a cost estimate for the work shown
in the Construction Documents. Lessee and Lessor shall respond to the
Construction Documents and cost estimate within three (3) days after receipt
thereof, specifying any changes or modifications Lessee or Lessor desires in the
Construction Documents. The Architect will then revise the Construction
Documents and resubmit them to Lessee and Lessor for their approval and Lessor
will cause Contractor to provide Lessee with a revised cost estimate.

Lessee shall approve or disapprove the same within three (3) days after receipt.
The revised Construction Documents and cost estimate, as approved by Lessee and
Lessor, are hereinafter referred to as the "Final Construction Documents" and
"Final Cost Estimate," respectively.

 

Additional interior decorating services and advice on the furnishing and
decoration of the Premises, such as the selection of fixtures, furnishings or
design of mill work, shall be provided by Lessee at its expense, but shall be
subject to the reasonable approval of Lessor.

 

1.2.     Construction. Upon approval by Lessor and Lessee of the Final
Construction Documents and the Final Cost Estimate, Lessor shall cause
Contractor to proceed with commercially reasonable diligence to cause the
Expansion Improvements to be Substantially Completed on or prior to the
Scheduled Expansion Commencement Date, in a good and workmanlike manner in
accordance with the Final Construction Documents and in compliance with
applicable law, including obtaining all permits and governmental approvals as
may be required. The Expansion Improvements shall be deemed to be "Substantially
Completed" when (i) the Expansion Improvements have been completed in a good and
workmanlike manner in accordance with the Final Construction Documents and in
compliance with applicable law; (ii) Lessor has received either a final
inspection approval or Temporary Certificate of Occupancy from the City of Santa
Clara; and, (iii) the Expansion Premises are in broom clean condition, except
for finishing details, minor omissions, decorations and mechanical adjustments
of the type normally found on an architectural "punch list " (The definition of
Substantially Completed shall also define the terms "Substantial Completion" and
"Substantially Complete.")

 

 

--------------------------------------------------------------------------------

 

 

Following Substantial Completion of the Expansion Improvements and before Lessee
takes possession of the Expansion Premises (or as soon thereafter as may be
reasonably practicable and in any event within thirty (30) days after
Substantial Completion), Lessor and Lessee shall inspect the Expansion Premises
and jointly prepare a "punch list" of agreed items of construction remaining to
be completed. Lessor shall cause Contractor to complete the items set forth in
the punch list as soon as commercially reasonably possible. Lessee shall
reasonably cooperate with and accommodate Lessor and Contractor in completing
the items on the punch list, provided that in the completion of such items,
Lessor shall make commercially reasonable efforts to minimize any interference
with Lessee's occupancy of the Expansion Premises.

 

1.3.     Cost of Expansion Improvements. Lessor shall contribute up to $579,140
("TI Allowance") toward the cost of the design (including preparation of space
plans and Construction Documents), construction and installation of the
Expansion Improvements. In addition, if the Tenant Improvements require any
tenting of the existing light fixtures in the Expansion Premises, any seismic
upgrades to the sprinkler system in the Expansion Premises or any code
compliance upgrades to the base building improvements, Lessor shall pay the
costs of such tenting, seismic and code compliance upgrades ("Tenting and
Upgrade Obligations"). The balance, if any, of the cost of the Expansion
Improvements ("Additional Cost") shall be paid by Lessee. Lessee shall pay
Lessor 50% of the Additional Cost based upon the Final Cost Estimate prior to
the commencement of construction of the Expansion Improvements. The balance of
the actual Additional Cost shall be paid to Lessor upon Substantial Completion
of the Expansion Improvements, within ten (10) days after receipt of Lessor's
invoice therefor. Lessor will use commercially reasonable care in preparing the
cost estimates, but they are estimates only and do not limit Lessee's obligation
to pay for the actual Additional Cost of the Expansion Improvements, whether or
not it exceeds the estimated amounts. Lessor will cause the Contractor to
solicit bids for the three major trades (i.e., mechanical, electrical and
plumbing) from at least two subcontractors for each trade. If the actual cost of
the Expansion Improvements is less than the TI Allowance of

$579,140, up to $57,914 (which represents 10% of the TI Allowance) of the
balance may be applied by Lessor to the cost of performing the Tenting and
Upgrade Obligations. Any remaining balance shall be applied to Base Rent as and
when it comes due.

 

1.4.     Changes. If Lessee requests any change, addition or alteration in or to
any Final Construction Documents that is reasonably acceptable to Lessor
("Changes"), Lessee shall cause the Architect to prepare additional Plans
implementing such Change. Lessee shall pay the cost of preparing additional
Plans to the extent such cost exceeds the TI Allowance. As soon as practicable
after the completion of such additional Construction Documents, Lessor shall
obtain from the Contractor the estimated cost of the Changes. Within three (3)
working days after receipt of such cost estimate, Lessee shall notify Lessor in
writing whether Lessee approves the Change. If Lessee approves the Change,
Lessor shall proceed with the Change and Lessee shall be liable for any
Additional Cost resulting from the Change. If Lessee fails to approve the Change
within such three

(3) day period, construction of the Expansion Improvements shall proceed as
provided in accordance with the original Construction Documents.

 

1.5.     Delays. Lessee shall be responsible for, and shall pay to Lessor, any
and all costs and expenses incurred by Lessor in connection with any delay in
the commencement or completion of any Expansion Improvements and any increase in
the cost of Expansion Improvements caused by (i) Lessee's failure to submit
information to the Architect or approve any Construction Documents or cost
estimates within the time periods required herein, (ii) any delays in obtaining
any items or materials constituting part of the Expansion Improvements requested
by Lessee, (iii) any Changes, or (iv) any other delay requested or caused by
Lessee (collectively, "Lessee Delays

 

 

--------------------------------------------------------------------------------

 

 

2.     Delivery of Premises. Upon Substantial Completion of the Expansion
Improvements, Lessor shall deliver possession of the Expansion Premises to
Lessee. If Lessor has not Substantially Completed the Expansion Improvements and
tendered possession of the Expansion Premises to Lessee on or before the
Scheduled Expansion Commencement Date specified in Section 3 of the Amendment to
which this Construction Rider is attached, or if Lessor is unable for any other
reason to deliver possession of the Premises to Lessee on or before such date,
then, except as provided in the Lease, neither Lessor nor its representatives
shall be liable to Lessee for any damage resulting from the delay in completing
such construction obligations or delivering possession to Lessee and this
Amendment shall remain in full force and effect unless and until it is
terminated under the express provisions of Section 3 of the Amendment. If any
delays in Substantially Completing the Expansion Improvements are attributable
to Lessee Delays, then the Premises shall be deemed to have been Substantially
Completed and delivered to Lessee on the date on which Lessor could have
Substantially Completed the Premises and tendered the Premises to Lessee but for
such Lessee Delays.

 

3.     Access to Premises. Lessor shall allow Lessee and Lessee's
representatives to enter the Expansion Premises at least ten (10) days prior to
the Expansion Commencement Date to permit Lessee to make the Expansion Premises
ready for its use and occupancy, and Lessee shall not be liable for payment of
Rent for the Expansion Premises during such period of early occupancy; however,
all other terms and conditions of this lease amendment shall be in full force
and effect. Lessee and its representatives shall not interfere with Lessor or
Contractor in completing the Expansion Improvements.

 

Except to the extent of Lessor's gross negligence or willful misconduct, Lessee
agrees that Lessor shall not be liable in any way for any injury, loss or damage
which may occur to any of Lessee's property placed upon or installed in the
Expansion Premises prior to the Commencement Date, the same being at Lessee's
sole risk, and Lessee shall be liable for all injury, loss or damage to persons
or property arising as a result of such entry into the Expansion Premises by
Lessee or its representatives.

 

4.     Ownership of Expansion Improvements. All Expansion Improvements, whether
installed by Lessor or Lessee, shall become a part of the Premises, shall be the
property of Lessor and, subject to the provisions of the Lease, shall be
surrendered by Lessee with the Expansion Premises, without any compensation to
Lessee, at the expiration or termination of the Lease in accordance with the
provisions of the Lease. Notwithstanding any provision of the Existing Lease to
the contrary, Lessee shall not be obligated to remove any of the Expansion
Improvements at the expiration of the term of the Lease.

 

 